DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the shading and/or perspectives in FIGs. 7 and 9 creates the appearance that straight edges (238) form a cornered or angulated structure rather than a straight surface as would be consistent with FIGs. 8 and 10, respectively.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “central angle of a supporting place” and the “central angle of a non-supporting place” must be shown or these features canceled from the claim 12.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: it is unclear whether the angle Ɵ shown in FIG. 1A and described in paragraph [0032] as an “angle” constitutes a “draft angle” and it is unclear how this angle may be related to a “central angle” described in paragraph [0033]. 
Appropriate correction is required.

Claim Interpretation
With respect to independent claim 7, Examiner contends that the phrase “a plurality of step structures concavely or convexly disposed” of lines 10-11 encompasses in scope a plurality of step structures that are all concavely disposed, or that are all convexly disposed, or that have both some step structures that are concavely disposed and some step structures that are convexly disposed.  In view of these structures claimed in the alternative, should prior art teach at least one of these alternatives then the prior art reads on the claimed limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 9-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,185,114 B2 (“Ito”).
	Ito pertains to the field of optical lens units, which is the same field of endeavor as the subject matter of independent claims 1 and 7, (col. 1, lines 19-23); therefore, Ito constitutes analogous art with respect to the subject matter of claims 1 and 7.
	With respect to independent claim 1, Ito (FIGs 1-4) discloses a lens element (10) comprising an optical effective region (12), (col. 9, lines 36-45); and
 	that the lens element (10) includes a non-optical effective region (14) surrounding the optical effective region (12) and having a first surface facing an object side and a second surface facing an image side as evident from FIGs. 1 and 2, (col. 9, lines 36-46); 
	wherein the non-optical effective region (14) comprises a gate cutting portion (16) connected to the first surface and the second surface as shown in FIGs. 1 and 4, (col. 12, lines 1-13), wherein the first surface or the second surface of the non-optical effective region (14) comprises a reference surface connected to the gate cutting portion (16) as evident from annotated FIG. 1 of Ito (which is provided below), (col. 9, lines 44-63 and col. 21, lines 8-14), at least one connecting surface as evident from annotated FIG. 1 of Ito, (col. 9, lines 44-63 ), and a plurality of step structures (40a), (40b), (40c) that are concavely disposed and alternating between the reference surface and the at least one connecting surface as evident from annotated FIG. 1 of Ito, (col. 9, lines 44-63); and 
 	satisfies the condition 4.000≤ATmax/Dpr (fig 121, results from samples 1-7 range from 1.25 to 5).  Thus, Ito discloses an overlapping range and, therefore, renders prima facie obvious the claimed range.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A). 
With respect to the Table of Ito’s FIG. 12, Ito does not identify the ratio B/C (ATmax/Dpr equivalent) as a result effective variable with respect to lens optical quality. Ito explicitly discloses that it is the ratio T2/T1 that constitutes a result effective variable with respect to lens optical quality (col. 16, line 47, to col. 17, line 10).  

    PNG
    media_image1.png
    481
    594
    media_image1.png
    Greyscale

Claim 2 depends upon claim 1, wherein Ito renders obvious all of the subject matter of claim 1 and Ito additionally discloses, as evident from FIG. 20, that the reference surface or the at least one connecting surface is a supporting place of the lens element (10), (col. 22, line 64 to col. 23, line 21).
  
  	Claim 3 depends upon claim 1, wherein Ito renders obvious all of the subject matter of claim 1 and Ito additionally satisfies the condition: ATmax/TC≤3.00 (2.5 maximum).  Ito discloses that the ratio B/T1 is about 2-2.5:1, where B is the thickness of the flange2 and T1 is the thickness of the thinnest portion of the lens (col. 3, lines 21-23).  Since TC, the thickness of the lens element on the optical axis O, is substantially greater than T1 (see fig 2) the ratio of ATmax/TC is also less than 3.  Thus, Ito discloses a range for ATmax/TC of substantially below 3 which overlaps Applicant’s claimed range for this ratio and, therefore, renders prima facie obvious the claimed range.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A). 

  	With respect to independent claim 7, Ito (FIGs 1-4) discloses a lens element (10) comprising an optical effective region (12), (col. 9, lines 36-45); and
 	that the lens element (10) includes a non-optical effective region (14) surrounding the optical effective region (12) and having a first surface facing an object side and a second surface facing an image side as evident from FIGs. 1 and 2 (col. 9, lines 36-46); 
	wherein the non-optical effective region (14) comprises a gate cutting portion (16) connected to the first surface and the second surface as shown in FIGs. 1 and 4 (col. 12, lines 1-13), wherein the first surface or the second surface of the non-optical effective region (14) comprises a reference surface connected to the gate cutting portion (16) as evident from annotated FIG. 1 of Ito (which is provided above) (col. 9, lines 44-63 and col. 21, lines 8-14), at least one connecting surface as evident from annotated FIG. 1 of Ito(col. 9, lines 44-63), and a plurality of step structures (40a), (40b), (40c) that are concavely disposed and alternating between the reference surface and the at least one connecting surface as evident from annotated FIG. 1 of Ito (col. 9, lines 44-63 ); and 
 	satisfies the condition 4.000≤ATmax/Dpr (fig 123, results from samples 1-7 range from 1.25 to 5). Thus, Ito discloses an overlapping range and, therefore, renders prima facie obvious the claimed range.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A). 
With respect to the Table of Ito’s FIG. 12, Ito does not identify the ratio B/C (ATmax/Dpr equivalent) as a result effective variable with respect to lens optical quality. Ito explicitly discloses that it is the ratio T2/T1 that constitutes a result effective variable with respect to lens optical quality (col. 16, line 47, to col. 17, line 10).  
Claim 9 depends upon claim 7, wherein Ito renders obvious all of the subject matter of claim 7 and Ito additionally discloses that two of the plurality of step structures are respectively connected to two opposite sides of the reference surface as shown in the Annotated FIG. 1 of Ito (col. 10, lines 11-49).
Claim 10 depends upon claim 7, wherein Ito renders obvious all of the subject matter of claim 7 and Ito additionally discloses that the at least one connecting surface and the reference surface, as shown in Annotated FIG. 1 of Ito, are aligned on a plane defined by axis (48) and (49) that is perpendicular to the optical axis O (col. 9, line 56, to col. 10, line 28).
Claim 11 depends upon claim 7, wherein Ito renders obvious all of the subject matter of claim 7 and Ito additionally discloses that the reference surface, the at least one connecting surface and the plurality of step structures (40a), (40b), (40c) are arranged in a ring shape as evident from Annotated FIG. 1 of Ito.
Claim 13 depends upon claim 7, wherein Ito renders obvious all of the subject matter of claim 7 and Ito additionally discloses that in FIG. 1 that each step structure (40a), (40b), (40c) has a short arc, a long arc, and two curved edges, wherein the short arc and the long arc are opposite to each other, the long arc is located on a side away from the optical axis O, the two curved edges are opposite to each other and connected to the short arc and the long arc, and extension lines of the two curved edges form an angle as evident from FIG. 10 (col. 14, line 59, to col. 15, line 31).
Ito discloses two curved edges whereas the claimed structure according to claim 13 possesses two straight edges.  However, it is a well-settled proposition that insubstantial differences in shape constitute merely obvious matters of design choice in the absence of a showing of an unexpected result attributable to the differences in shape.  MPEP 2144.04 (IV)(B).  Therefore, in the absence of a showing of an unexpected result attributable to straight edges compared to curved edges, it is concluded that the differences in shape constitute merely an obvious matter of design choice. Further, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669 (CCPA 1966).  
Claim 14 depends upon claim 7, wherein Ito renders obvious all of the subject matter of claim 7 and Ito additionally discloses in FIG. 2 that the plurality of step structures (40a), (40b), (40c) are an odd number.  However, in FIG. 17D Ito discloses another embodiment in which the plurality of step structures (40a), (40b) may be an even number (col. 8, lines 61-62).   Thus, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have employed the feature of the modified embodiment of FIG. 17D in which the plurality of step structures is an even number because “an arbitrary number of concave portions 40 may be provided on the flange portion 14” as a matter of design choice as taught by Ito (col. 20, lines 22-28).   Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced.  In re Harza,  124 USPQ 378 (CCPA 1960).
Claim 15 depends upon claim 7, wherein Ito renders obvious all of the subject matter of claim 7 and Ito additionally discloses in FIG. 2 that the plurality of step structures include three step structures (40a), (40b) and (40c).  However, in FIGs. 17A and 17B,  Ito discloses other embodiments in which the plurality of step structures (40) may be equal to or greater than 4 (col. 20, line 65, to col. 21, line 7).  Thus, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have employed the feature of the modified embodiments of FIGs. 17A and 17B in which the plurality of step structures is equal to or greater than 4 because “an arbitrary number of concave portions 40 may be provided on the flange portion 14” as a matter of design choice as taught by Ito, (col. 20, lines 22-28).   Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced.  In re Harza,  124 USPQ 378 (CCPA 1960).
 	Claim 16 depends upon claim 7, wherein Ito renders obvious all of the subject matter of claim 7 and Ito additionally discloses in FIGs. 2 and 10 that side surfaces having a draft angle (H3, col 15 lines 13-18) respectively extend from two curved side edges of each step structure (40).  Ito does not explicitly provide a value for H3 in FIGs. 2 and 10.  However, in modified embodiments of FIGs. 17A and 17B, Ito discloses that side surfaces having a draft angle (H3, col 15 lines 13-18) respectively extend from two curved side edges of each step structure (40) and that each draft angle (H3) may be less than 75 degrees (col 20, line 65 to col 21, line 7, H3=30° or 54°).  Thus, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have employed the feature of the modified embodiments of FIGs. 17A and 17B in which the value of the central angle H3 is less than 75 degrees because the values of central angle H3 “are also not particularly limited” and reflect the “arbitrary number of concave portions 40 [that] may be provided on the flange portion 14” as a matter of design choice as taught by Ito (col. 20, lines 22-28 and lines 54-60).   
Ito discloses two curved edges whereas the claimed structure according to claim 16 refers to two straight edges of each step structure.  However, it is a well-settled proposition that insubstantial differences in shape constitute merely obvious matters of choice in the absence of a showing of an unexpected result attributable to the differences in shape.  MPEP 2144.04 (IV)(B).  Therefore, in the absence of a showing of an unexpected result attributable to two straight edges compared to two curved edges, it is concluded that the differences in shape constitute merely an obvious matter of design choice. Further, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669 (CCPA 1966).  
 	Claim 17 depends upon claim 7, wherein Ito renders obvious all of the subject matter of claim 7 and Ito additionally satisfies the condition: ATmax/TC≤3.00 (2.5 maximum).  Ito discloses that the ratio B/T1 is about 2-2.5:1, where B is the thickness of the flange4and T1 is the thickness of the thinnest portion of the lens , (col. 3, lines 21-23).  Since TC, the thickness of the lens element on the optical axis O, is substantially greater than T1 (see fig 2) the ratio of ATmax/TC is also less than 3.  Thus, Ito discloses a range for ATmax/TC of substantially below 3 which overlaps Applicant’s claimed range for this ratio and, therefore, renders prima facie obvious the claimed range.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A). 
  	Claim 18 depends upon claim 7, wherein Ito renders obvious all of the subject matter of claim 7 and Ito additionally satisfies the condition: ODmax/TC≤20.000 (overlapping range, with values estimated to be less than 15.1 to 17.6). Ito discloses an optical lens (10) embodiment in which its outer diameter D1 is 5.3 mm and thickness T1 of the thinnest portion of optical lens portion (12) is 0.25 mm (Table of FIG. 12, and col. 14, line 59, to col. 15, line 2, and FIG. 11). As evident from annotated Ito’s FIG. 2 provided below, the thickness (TC) of the lens element (10) on the optical axis O is substantially greater than either thickness T1 or T2.  As may be ascertained from FIG. 12, values for T1 and T2 are of similar magnitude.  Therefore, the ratios ODmax/T1 and ODmax/T2 may be used to estimate values of ODmax/TC.
                              
    PNG
    media_image2.png
    634
    969
    media_image2.png
    Greyscale

  	Based on Ito’s Table of FIG. 12, T1 is 0.25 mm so that the ratio ODmax/T1 = 5.3/0.25 = 21.2.  However, T1 corresponds to the thinnest portion of the optical lens portion (12) and, as evident from annotated FIG. 2, the thickness TC of the lens element on the optical axis O is substantially larger than T1 or T2 so values of T2 may be used to estimate values for TC.  In FIG. 12, Ito discloses values for T2 corresponding to Sample No. 5 and Sample No. 6 of 0.3 mm and 0.35 mm, respectively, which correspond to values of ODmax/T2 of 17.6 and 15.1.  Since Ito teaches that TC, the thickness of the lens element (10) on the optical axis O, is substantially greater than T2, Ito suggests values of TC that are greater than 0.3 mm and 0.35 mm so that ODmax/TC should be lower than the range of 15.1 to 17.6 corresponding to calculated ODmax/T2 values.  In other words, since TC is greater than T2, then for Sample Nos. 5 and 6 the values of ODmax/TC must be smaller than the calculated values of ODmax/T2. 
  	Thus, Ito suggests a range for ODmax/TC that includes values lower than 15.1 to 17.6,  which provides estimated values of ODmax/TC that overlap Applicant’s claimed range for this ratio of less than or equal to 20.00 and, therefore, renders prima facie obvious the claimed range.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A). 
 	Claim 20 depends upon claim 7, wherein Ito renders obvious all of the subject matter of claim 7 and Ito additionally discloses that the reference surface, the at least one connecting surface, and the plurality of step structures (40a), (40b), (40c) are disposed on the same surface as evident from Annotated FIG. 1 of Ito, which is the first surface (i.e., the surface facing the object side) as evident from FIG. 2, (col. 10, lines 29-35).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,185,114 B2 (“Ito”) as applied to claim 7 above, and further in view of U.S. Patent Application Publication No. US 2014/0347752 A1 (“Koike”).
 	Koike pertains to the field of optical lens units, which is the same field of endeavor as the subject matter of independent claim 7, (¶¶ [0002] and [0003], all lines); therefore, Koike constitutes analogous art with respect to the subject matter of claim 7.
Claim 8 depends upon claim 7, wherein Ito renders obvious all of the subject matter of claim 7, and Ito additionally discloses, as evident from FIG. 20, that the reference surface and/or the at least one connecting surface is a supporting place of the lens element (10), (col. 22, line 64, to col. 23, line 21). However, Ito does not disclose that a part of the plurality of step structures are supporting places of the lens element.
Koike (FIGs 10-12) discloses a composite molded lens (10) comprising a lens body (14) and a lens frame (15), wherein the lens body (14) includes a lens portion (12) and a flange portion (13), and that the lens frame (15) is tightly joined to an outer peripheral portion of the flange portion (10), (¶ [0035], all lines).  Koike further discloses a lens element (40) embodiment in which flange portion (43) may be provided with recesses (48) that prevent separation of the lens frame (45) from the lens body (44) due to rotational forces about the optical axis (49), (¶¶ [0044] and [0045], FIGs. 10 to 12).  Thus, Koike’s recesses (48) constitute step structures, a part of which constitute supporting places of the lens element (40) with respect to the lens frame (45).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the lens element disclosed by Ito so that a part of the concave step portions (i.e., recesses) constitute supporting places as taught by FIGs. 10-12 of Koike because the combination advantageously utilizes the step portions to support a lens frame in a manner that prevents separation of the lens frame from the lens element due to rotational forces about the optical axis as taught by Koike, (¶ [0045, all lines). 
Claim 12 depends upon claim 7, wherein Ito renders obvious all of the subject matter of claim 7, and Ito additionally discloses, as evident from FIG. 20, that the reference surface and/or the at least one connecting surface is a supporting place of the lens element (10), (col. 22, line 64, to col. 23, line 21).  Ito discloses that the step portions (40) constitute non-supporting places of the lens element (10), (col. 23, lines 10-17).  Ito does not specifically disclose wherein a ratio of a sum of central angles of supporting places of the lens element relative to the optical axis to a sum of central angles of non-supporting places of the lens element relative to the optical axis is greater than or equal to 1.000.   Based on annotated FIG. 7 of Ito (below), it appears that the ratio of the sum of the central angles alpha of the supporting surfaces to the sum of the central angles theta of the non-supporting surfaces is less than one. 
Ito’s Figures 1 and 7, for example, show arcs for the supporting places (i.e., reference surface and connecting surfaces) and arcs for the non-supporting places (i.e., step structures), and these arcs have angles alpha and theta, respectively, associated with them as would be understood by those of ordinary skill in the art.  
The ratio of the sum of the central angles alpha for the supporting places and the sum of the central angles theta for the non-supporting  places will be either 1.000 because they are equal, or they will be greater than 1.000 when the sum of the central angles of the supporting places is greater than the sum of the central angles of the non-supporting places, or they will be less than 1.000 when the sum of the central angles of the supporting places is less than the sum or the central angles of the non-supporting places.  There are no other possibilities.

Koike (FIG. 10, annotated below), in a manner similar to Ito, discloses arcs for the reference surface and connecting surfaces (i.e., portions of 43) and arcs for the step structures (48), and these arcs have angles alpha and theta, respectively, associated with them as would be understood by those of ordinary skill in the art.  Annotated FIG. 10 of Koike is provided below to illustrate the angles alpha and theta.  As evident from Annotated FIG. 10 of Koike, a ratio of a sum of central angles alpha of supporting places of the lens element (portions of 43) relative to the optical axis to a sum of central angles theta of non-supporting places of the lens element (48)  relative to the optical axis is greater than or equal to 1.000 ( FIG. 10 recesses (48, i.e., step portions, formed in the flange portion 43) possess relatively very small central angles theta relative to the optical axis compared to central angles alpha, (¶¶ [0044] and [0045]). 
                               
    PNG
    media_image3.png
    618
    760
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the lens element disclosed by Ito so that its concave step portions (i.e., recesses) possess relatively very small central angles theta compared to the central angles alpha as taught by Koike so that the ratio of the sum of the central angles alpha to the ratio to the sum of the central angles theta will be greater than one because the combination advantageously utilizes known dimensions for recesses about the optical axis as taught by Koike.   
Moreover, it would have been obvious to a person of ordinary skill in the art before the present application was filed that by decreasing the sum of the central angles of the non-supporting places relative to the sum of the central angles of the supporting places, greater support is achieved because the relative amount of surface area dedicated to providing support is increased.  This is common sense knowledge available to those of ordinary skill in the art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,185,114 B2 (“Ito”) as applied to claim 7 above, and further in view of U.S. Patent Application Publication No. US 2006/0073626 A1 (“Shimizu”).
  	Shimizu pertains to the field of optical lens units, which is the same field of endeavor as the subject matter of independent claim 7, (¶ [0001], all lines); therefore, Shimizu constitutes analogous art with respect to the subject matter of claim 7.
Claim 19 depends upon claim 7, wherein Ito renders obvious all of the subject matter of claim 7.  However, Ito does not appear to disclose that surface roughnesses of the reference surface, the connecting surfaces and the plurality of step structures are greater than a surface roughness of the optical effective region.
Shimizu (Fig. 3) teaches that non-optical portions of a lens element may be provided with a surface roughness that is greater than the surface roughness of an optical portion in order to provide a light-blocking effect for the non-optical portions without having to provide a light-blocking coating, (¶¶ [0128] and [0181].  More specifically, Shimizu discloses an optical element material (6) that includes an optical element array (6a) and non-cylindrical faces (6b), wherein mold (1) for forming the optical element material (6) has flat component (1b) possessing increased surface roughness over groove-like component (1a) so that increased surface roughness is transferred to the glass material of non-cylindrical faces (6b) in order to obtain a light blocking effect  for the non-cylindrical faces (6b) without the need to apply a light blocking coating, (¶¶ [0128], [0156], [0160], [0162], [0181], all lines).  As would be appreciated by those of ordinary skill in the art before the present application was filed, the cylindrical face (6a) constitutes an optically effective region and the non-cylindrical faces (6b) constitute non-optical structures that are best provided with a light-blocking effect, (¶ [0020] and [0181]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the lens element disclosed by Ito so that the reference surface, the at least one connecting surface and the plurality of step structures (non-optical surfaces), have surface roughnesses that are greater than the surface roughness of the optical effective region, as taught by Shimizu, because the combination advantageously provides the non-optical surfaces with a light-blocking effect without the need to apply a light-blocking coating as taught by Shimizu, (¶¶ [0128] and [0181]) which should enhance image quality by blocking light transmission from non-optical surfaces. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2014/0347752 A1 (“Koike”) in view of U.S. Patent 10,185,114 B2 (“Ito”).
Koike pertains to the field of optical lens units, which is the same field of endeavor as the subject matter of independent claim 4, (¶¶ [0002] and [0003], all lines); therefore, Koike constitutes analogous art with respect to the subject matter of claim 4.
	Ito pertains to the field of optical lens units, which is the same field of endeavor as the subject matter if independent claim 4, (col. 1, lines 19-23); therefore, Ito constitutes analogous art with respect to the subject matter of claim 4.
	With respect to independent claim 4, Koike (FIGs. 1-2) discloses a lens element (14) comprising an optical effective region (12), (¶ [0035], all lines); and
 	that the lens element (14) includes a non-optical effective region (13) surrounding the optical effective region (12) and that has a first surface facing an object side and a second surface facing an image side as evident from FIG. 2, (¶ [0035], all lines); 
	wherein the non-optical effective region (13) includes a gate cutting portion (19) connected to the first surface and the second surface as shown in FIGs. 1 and 2, (¶ [0035], all lines), wherein the first surface or the second surface of the non-optical effective region (13) comprises a reference surface connected to the gate cutting portion (19) as evident from annotated FIG. 1 of Koike (which is provided below), (¶ [0035], all lines), at least one connecting surface as evident from annotated FIG. 1 of Koike, (¶ [0035], all lines), and a plurality of step structures (16) that are convexly disposed and alternating between the reference surface and the at least one connecting surface as evident from annotated FIG. 1 of Koike, (¶¶ [0035] and [0036], all lines); and 
	with reference to annotated FIG. 2 of Koike (provided below) that the lens element (14) has an ATmax, a length of an orthogonal projection of the non-optical effective region (13) on an optical axis, and a Dpr, a maximum distance between the reference surface and the plurality of step structures in a direction of the optical axis of the lens element (14), (¶¶ [0035] and [0036], all lines).  As evident from Koike’s annotated FIG. 2, Koike suggests that the ratio ATmax/Dpr is at least greater than one.
                    
    PNG
    media_image4.png
    902
    1450
    media_image4.png
    Greyscale


               	
    PNG
    media_image5.png
    561
    1044
    media_image5.png
    Greyscale

 	However, Koike does not disclose that the ratio ATmax/Dpr is greater than or equal to four (i.e., 4.000≤ATmax/Dpr).
  	Ito discloses a lens element (10) in FIG. 2 that satisfies the condition 4.000≤ATmax/Dpr (fig 125, results from samples 1-7 range from 1.25 to 5).  Thus, Ito discloses an overlapping range and, therefore, renders prima facie obvious the claimed range.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A). 
. 
With respect to the Table of Ito’s FIG. 12, Ito explicitly discloses that it is the ratio T2/T1 that constitutes a result effective variable with respect to lens optical quality, col. 16, line 47, to col. 17, line 10.  Ito does not identify the ratio B/C as a result effective variable with respect to lens optical quality. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the lens element disclosed by Keiko so that the ratio ATmax/Dpr is greater than 4, as taught by Ito, because the combination advantageously provides a suitably dimensioned lens element that may be used as a component of a conventional mobile-type electronic apparatus, such as a mobile phone, as taught by Ito, (col. 1, lines 19-35; col. 22, line 61, to col. 23, line 12; col. 23, line 49, to col. 24, line 4). 
Claim 5 depends upon claim 4, wherein the combination of Koike and Ito renders obvious all of the subject matter of claim 4, and Koike additionally discloses that the plurality of step structures (16) constitute supporting places of the lens element (14) that serve to form a joint with lens frame (15) as shown in FIG. 2, (¶ [0036]).
Claim 6 depends upon claim 4, wherein the combination of Koike and Ito renders obvious all of the subject matter of claim 4, and Koike further satisfies the condition ATMax/TC≤3.000 (FIG. 2 demonstrates ≤ 1.000, regardless of the scale of the drawing, Koike shows how the lens element (14) fits into the lens frame (15), making ATmax (i.e., the thickness of the flange plus the height of the projection) less than TC (12, i.e., the thickness of the lens on the optical axis)) so that the ratio of ATMax/TC is less than 1.000 thereby overlapping the claimed range of less than or equal to 3.000.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A). 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY S ASHTON whose telephone number is (571)272-3194. The examiner can normally be reached Monday through Friday, 0730 until 1730, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.S.A./Examiner, Art Unit 2872                                                                                                                                                                                                


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Based on comparing Applicant’s FIG. 1B and Ito's FIG. 2, B corresponds to ATmax and C corresponds to Dpr. Lens element (10) has a thickness B of the flange (14) and a depth C of the step structures (40) with respect to the optical axis Z as evident from FIG. 2.
        2 Equivalent to ATmax, established in Claim 1
        3 Based on comparing Applicant’s FIG. 1B and Ito's FIG. 2, B corresponds to ATmax and C corresponds to Dpr. Lens element (10) has a thickness B of the flange (14) and a depth C of the step structures (40) with respect to the optical axis Z as evident from FIG. 2. 
        4 Equivalent to ATmax, established in Claim 1
        5 Based on comparing Applicant’s FIG. 1B and Ito's FIG. 2, B corresponds to ATmax and C corresponds to Dpr. Lens element (10) has a thickness B of the flange (14) and a depth C of the step structures (40) with respect to the optical axis Z as evident from FIG. 2.